DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows:  
Claims 8-14 have been cancelled, after their withdrawal by election restriction, with permission granted by the Applicant’s Representative, Irene Lin, on August 19, 2022. 

Allowable Subject Matter
Claims 1-2, 4-7, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 1, a method for setting a molding condition in a molding machine, “wherein in the oxidation induction time derivation processing, when the heating temperature is set, a highest heating temperature of a plurality of heating temperatures is set”, based on a corrected molding condition, were not disclosed in prior art.  
The prior art of Uchiyama (JP2013202807A, using Google Patents English translation) teaches a method comprising the steps of: setting a molding condition in a molding machine, wherein the molding machine (Fig. 3, item M; [0012]) includes a heating tube (Fig. 3, item 8), a heating portion attached to the heating tube (Fig. 3, items 8), a molding machine controller configured to control energization of the heating portion [0032] to heat the resin at a predetermined heating temperature so that the molten resin is charged into a mold [0014], and a database previously set which is related to oxidation induction times [0012] indicating deteriorations of individual resins based on combinations of a plurality of oxidation induction conditions including at least different types of resins [0016] and different heating temperatures [0011]; wherein, when the molding condition is set, oxidation induction time derivation processing is performed such that an oxidation induction time based on oxidation induction conditions including at least the resin which is used and the heating temperature which is set is determined from the database [0012, 0016, 0019], and wherein assistance processing is performed in which the determined oxidation induction time is compared with a residence time until the molten resin is charged into the mold that is calculated from the set molding condition and in which when the oxidation induction time is shorter than the residence time [0014, 0015], the molding condition is corrected so as to shorten the residence time or to prolong the oxidation induction time [0017, 0018].  

Uchiyama fails to teach the oxidation induction time derivation processing, when the heating temperature is set, a highest heating temperature of a plurality of heating temperatures is set”, based on a corrected molding condition.  Uchiyama, alone or in combination with other discovered prior art, do not provide a ground for rejection of the claim 1.
Therefore, claim 1 is allowable, and its dependent claims 2, 4-7, and 16 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748
/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742